422 F.2d 863
73 L.R.R.M. (BNA) 2271
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HELMS BAKERIES, and Bakery Drivers Local Union No. 276,etc., Respondents.
No. 24176.
United States Court of Appeals, Ninth Circuit.
Jan. 16, 1970, Rehearing Denied Feb. 16, 1970.

John D. Burgoyne (argued), Atty. N.L.R.B., Lynn D. Poole, Marcel Mallet-Prevost, Dominick L. Manoli, N.L.R.B., Washington, D.C., Abraham Siegel, Regional Director, N.L.R.B., Los Angeles, Cal., for appellant.
L. D. Mathews (aruged), of Brundage, Neyhart, Miller, Ross, & Reich, Paul, Hasting, Janofsky & Walker, Los Angeles, Cal., for appellees.
Before MERRILL and ELY, Circuit Judges, and BYRNE, District Judge.1
PER CURIAM:


1
The respondent Union induced the respondent employer to discharge a certain employee.  The Board determined that the employer violated sections 8(a)(3) and (1) of the National Labor Relations Act, as amended, and that the Union violated sections 8(c)(2) and 8(b)(1)(A) of the Act by causing the discriminatory discharge.  Pursuant to its conclusions, the Board issued the remedial Order here sought to be enforced.


2
It is unnecessary to recite the facts, inasmuch as they appear in the Board's Decision and Order, reported at 171 N.L.R.B. No. 3.  The propriety of the Order rests upon the validity of the Board's factual determination that the employee was not a member of the Union and that hence, he was excused from his nonpayment of Union dues.


3
The Union vigorously argues that the Board's critical determination is insupportable.  The argument has force, and were we empowered to act as an original fact-finding body, we might be persuaded to accept it.  The Board's opinion, however, is carefully reasoned, analyzing all of the relevant factual considerations.  We cannot, in the light of all the evidence, including permissible inferences, fairly say that the Board's factual determination was not supported by substantial evidence.  Accordingly, the Board's Order will be


4
Enforced.



1
 Honorable William M. Byrne, Senior United States District Judge, Los Angeles, California, sitting by designation